DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 10/20/2022 has been considered and entered.  The response was considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.
According to the process according to limitation B of the claims, a first mixture and a second mixture can be formed prior to conversion followed by addition of a third mixture, or alternatively, the first mixture, second mixture and third mixtures are blended together (i.e., blending all ingredients in a pot or batch) prior to conversion; thus, the steps of providing a first mixture, second mixture and third mixture of ingredients is essentially an order of mixing limitation.
While a telephonic election by Robin Barnes was made on 11/8/2022 to select poor quality calcium sulfonates, no restriction between good quality and poor-quality calcium sulfonates according to claims 93 – 97 and other dependent claims are being made currently.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.

Claim Rejections - 35 USC §112
Claims 84 – 122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 84 – 122 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claim recites addition of one or more complexing acids and one or more calcium containing bases after the converting step, but also recites forming a third mixture according to a step (A) wherein only the conversion mixture is mixed with a third set of ingredients, and thus it is unclear if the formation of the third mixture allows the exclusion of the addition of the complexing acid and calcium bases, or if the addition of the complexing acid and the calcium bases occurs after forming the third mixture such that they are added to the third mixture rather than the to the converted mixture.  The ambiguity stems from the fact that the third mixture only seems to require addition of the converted mixture alone, and wherein the third mixture may not comprise the presence of complexing agent and calcium bases.
Claims 85 – 112 further requires the presence of “added calcium carbonate”, “added calcium hydroxide” which is indefinite.  The term “added” may imply an extra portion after a prior amount that is present.  There is a lack of antecedent basis for the presence of a first amount in the composition.  The term may also indicate that calcium carbonate or calcium hydroxide is added to another (unrecited) component as calcium bases which is ambiguous. 
Claims 105 – 109 recites “next subsequently added ingredient” which is indefinite.  It is unclear what “next” follows after in the claimed process.  It is unclear what “subsequently added ingredient” implies.  For instance, the term subsequent may imply that the presence of the added ingredient is prompted by the presence of another, which is ambiguous. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 84 – 122 are rejected under 35 U.S.C. 103 as being unpatentable over Waynick (US 2016/0230112) and optionally further in view of Famg et al. (US 2019/0144776)
In regards to claim 84, Waynick teaches overbased calcium sulfonate grease composition and the method of manufacturing comprising poor quality overbased calcium sulfonate, added alkali metal hydroxide in combination with calcium hydroxyapatite and/or added calcium carbonate used as calcium containing bases for reacting with complexing acids and/or at least one delay period between the addition of water as a converting agent and addition of a portion of non-aqueous converting agent, wherein the delay period is a time it takes to adjust the temperature of the mixture or time during which the mixture is held at a temperature or a range of temperatures and combinations (abstract).
The calcium carbonate is amorphous calcium carbonate [0031]. The components are added with mixing [0020 – 0023].  The alkali metal hydroxide may be added to (i.e., with) a second portion of water after conversion [0021].  Conversion turns the amorphous calcium carbonate to crystalline calcium carbonate [0031].  The limitation B of the claims comprising adding the claimed ingredients prior to convention without the need to add the glycerol or alkali metal hydroxide is added prior to conversion is taught.  Waynick does not particularly recite the addition of glycerol or glycerol derivatives after conversion.  However, grease compositions are known to comprise conventional additives such as glycerol esters which would have been obvious.
Or, else, at least in view of Famg which teaches grease additives such as glycerol monostearate, glycerol monooleate etc., as friction modifier, the use of such additives would have been obvious in the grease of Waynick (abstract).
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the glycerol monooleate of Famg in the composition of Waynick as Waynick allows for the presence of conventional additives in the grease.  The grease of Waynick is similar to the claimed grease and would be expected to possess similar properties.  When the glycerol derivative of Famg is added as an additive, the same reaction with the alkali metal hydroxide to hydrolyze the glycerol derivative will be expected.
While Waynick does not particularly recite the exact order of steps of forming a first, second and third mixtures which can be blended prior to convention according to limitation B of the claims, the claimed ingredients, delay periods and/or temperatures and the conversion steps are all taught.  Also, the limitation A of the claim only restricts addition of the alkali metal hydroxide and glycerol or it’s derivative prior to conversion and requires their addition after the conversion, which is an order of mixing limitation as the same product is provided when the alkali metal hydroxide and glycerol derivative are added before or after conversion as evidenced by the claim. Case law holds that the selection of any order of mixing ingredients is prima facie obvious.  In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
In regards to claim 85, Waynick, alternatively in further view of Famg, teaches the method and composition wherein the complexing acid can be 12-hydroxysearic acid [0042].
In regards to claims 86, 87, Waynick, alternatively in further view of Famg, teaches the method and composition as previously discussed.
In regards to claims 88 – 90, Waynick, alternatively in further view of Famg, teaches the method and composition comprising complexing acids such as boric acid, acetic acid, phosphoric acid, 12-hydroxystearic acid etc. [0042, 0044].
In regards to claim 91, Waynick, alternatively in further view of Famg, teaches the method and composition which does not require the presence of magnesium sulfonate.
In regards to claim 92, Waynick, alternatively in further view of Famg, teaches the method and composition having the claimed ingredients such as 12-hydroxystearic acid as complexing agents, etc.  The use of hydrogenated castor oil as equivalents of (i.e., to provide) 12-hydroxystearic acid for soap making and greases is known in the art. For instance, Bertin et al. (US 20160040093) teaches hydrogenated castor oil and 12-hydroxystearic acid as equivalents [See 0084].  Therefore, the use of hydrogenated castor oil for providing and/or in place of 12-hydroxystearic acid is quickly envisaged or is obvious to persons of ordinary skill in the art.
In regards to claims 93 – 97, Waynick, alternatively in further view of Famg, teaches the method and composition comprising good or poor-quality calcium sulfonates and wherein the non-aqueous converting agent is propylene glycol or hexylene glycol [0024, 0030].  
In regards to claim 98, Waynick, alternatively in further view of Famg, teaches the method and composition as previously stated.
In regards to claim 99, Waynick, alternatively in further view of Famg, teaches the method and composition but does not particularly recite the presence of magnesium sulfonates.  However, the use of a combination of calcium and magnesium sulfonates in grease are conventional in the art and would have been obvious as magnesium sulfonates are well known for use as detergent additives.
In regards to claim 100, Waynick, alternatively in further view of Famg, teaches the composition wherein the calcium bases can comprise calcium hydroxyapatite and/or calcium carbonate and thus allows for use of calcium carbonate alone as calcium base (see abstract).
In regards to claims 101 – 104, Waynick, alternatively in further view of Famg, teaches the method and the claimed composition as previously stated.
In regards to claim 105, Waynick, alternatively in further view of Famg, teaches the method having the facilitating acid holding delay period and the facilitating acid mixture as previously stated and having the times of the claim [0054 – 0058, 0065].  However, it is noted that reaction conditions such as temperatures and times of reactions are parameters that are routinely optimized by persons of ordinary skill in the art practicing the invention.
In regards to claims 106 – 122, Waynick, alternatively in view of Famg, teaches the method and composition having the claimed limitations as previously stated.  Waynick teaches similar dropping point as claimed [0024, 0025].  The grease will also be expected to have similar properties such as similar cross over point with respect to relative shear strain would be expected to be the same in a milled and unmilled stated.  The grease composition is obviously unmilled state prior to the final step of milling.  The claims are directed to a grease composition and thus at any point in the process prior to milling an unmilled grease composition is present.

Response to Arguments
Applicant's arguments have been fully considered but they are moot as not being directed to the prior art being relied upon for the rejections.
It is noted that an allegation of unexpected results is insufficient to overcome rejections based on indefiniteness.
The inventive examples are not commensurate in scope with the claims.
The examples require specific ingredients at specific amounts which does not support the breadth of the claims which does not particularly limit the ingredients and their amounts, or allow for amounts much broader than those exemplified.  While the inventive examples require magnesium sulfonate in the composition at specific amounts, they are optional in the claims.  Similarly, other ingredients which are optional in the claims are required at specific amounts in the inventive examples.
Applicants thus fail to provide inventive examples that are commensurate in scope with the claims for demonstration of unexpected results that are sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771